





EXHIBIT 10.6




THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD,
ASSIGNED OR TRANSFERRED, IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SAID ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER SAID ACT IS NOT
REQUIRED.




THIS WARRANT DOES NOT REQUIRE PHYSICAL SURRENDER OF THE WARRANT IN THE EVENT OF
A PARTIAL EXERCISE.  AS A RESULT, FOLLOWING ANY EXERCISE OF ANY PORTION OF THIS
WARRANT, THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH THIS WARRANT MAY BE
EXERCISED MAY BE LESS THAN THE NUMBER OF SHARES SET FORTH BELOW.




Issuance Date: February 19, 2013




COMMON STOCK PURCHASE WARRANT

To Purchase _________ Shares of Common Stock

of ECOSPHERE TECHNOLOGIES, INC.

THIS IS TO CERTIFY THAT ____________, or registered assigns (the “Holder”), is
entitled, during the Exercise Period (as hereinafter defined), to purchase from
Ecosphere Technologies, Inc., a Delaware corporation (the “Company”), the
Warrant Stock (as hereinafter defined and subject to adjustment as provided
herein), in whole or in part, at a purchase price of $0.40 per share, all on and
subject to the terms and conditions hereinafter set forth.

1.

Definitions.  As used in this Warrant, the following terms have the respective
meanings set forth below:

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act.  With respect to a Holder of Warrants, any investment
fund or managed account that is managed on a discretionary basis by the same
investment manager as such Holder will be deemed to be an Affiliate of such
Holder.

“Appraised Value” means, in respect of any share of Common Stock on any date
herein specified, the fair saleable value of such share of Common Stock
(determined without giving effect to the discount for (i) a minority interest or
(ii) any lack of liquidity of the Common Stock or to the fact that the Company
may have no class of equity registered under the Exchange Act) as of the last
day of the most recent fiscal month ending prior to such date specified, based
on the value of the Company on a fully-diluted basis, as determined by a
nationally recognized investment banking firm selected by the Company’s Board of
Directors and having no prior relationship with the Company.





1







--------------------------------------------------------------------------------







“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other government actions to
close.

“Change of Control” means the (i) acquisition by an individual or legal entity
or group (as set forth in Section 13(d) of the Exchange Act) of more than
one-half of the voting rights or equity interests in the Company; or (ii) sale,
conveyance, or other disposition of all or substantially all of the assets,
property or business of the Company or the merger into or consolidation with any
other corporation (other than a wholly owned subsidiary corporation) or
effectuation of any transaction or series of related transactions where holders
of the Company’s voting securities prior to such transaction or series of
transactions fail to continue to hold at least 50% of the voting power of the
Company (or, if other than the Company, the successor or acquiring entity)
immediately following such transaction.

 “Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act and other federal securities laws.

“Common Stock” means (except where the context otherwise indicates) the Common
Stock, $0.01 par value per share, of the Company, and any capital stock into
which such Common Stock may thereafter be changed or converted, and shall also
include (i) capital stock of the Company of any other class (regardless of how
denominated) issued to the holders of shares of Common Stock upon any
reclassification thereof which is also not preferred as to dividends or assets
on liquidation over any other class of stock of the Company and which is not
subject to redemption and (ii) shares of common stock of any successor or
acquiring corporation received by or distributed to the holders of Common Stock
of the Company in the circumstances contemplated by Section 4.4.

“Current Market Price” means, in respect of any share of Common Stock on any
date herein specified,

(1)

if there shall not then be a public market for the Common Stock, the higher of

(a) the book value per share of Common Stock at such date, and

(b) the Appraised Value per share of Common Stock at such date,

or

(2)

if there shall then be a public market for the Common Stock, the average of the
daily market prices for the twenty (20) consecutive Trading Days immediately
before such date. The daily market price for each such Trading Day shall be (i)
the closing bid price on such day on the principal stock exchange on which such
Common Stock is then listed or admitted to trading, or quoted, as applicable,
(ii) if no sale takes place on such day on any such exchange, the last reported
closing bid price on such day as officially quoted on any such exchange, (iii)
if the Common Stock is not then listed or admitted to trading on any stock
exchange, the last reported closing bid price on such day in the
over-the-counter market, as furnished by the Over-the-Counter Bulletin Board
(the “OTCBB”) or, if not quoted on the OTCBB, on the OTC Markets, (iv) if
neither such corporation at the time is engaged in the business of reporting
such prices, as





2







--------------------------------------------------------------------------------







furnished by any similar firm then engaged in such business, or (v) if there is
no such firm, as furnished by any member of the Financial Industrial Regulatory
Authority (“FINRA”) selected mutually by the holder of this Warrant and the
Company or, if they cannot agree upon such selection, as selected by two such
members of FINRA, one of which shall be selected by holder of this Warrant and
one of which shall be selected by the Company.

“Current Warrant Price” means, in respect of a share of Common Stock at any date
herein specified, the price at which a share of Common Stock may be purchased
pursuant to this Warrant on such date. Unless and until the Current Warrant
Price is adjusted pursuant to the terms herein, the initial Current Warrant
Price shall be $0.40 per share of Common Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

“Exercise Period” means the period during which this Warrant is exercisable
pursuant to Section 2.1.

“Expiration Date” means the fifth (5th) anniversary of the date of issuance
hereof.

“FINRA” has the meaning set forth under the definition of Current Market Price.

“GAAP” means generally accepted accounting principles in the United States of
America as from time to time in effect.

“Notes” means the Notes as defined in and issued pursuant to the Purchase
Agreement.

“Other Property” has the meaning set forth in Section 4.4.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, incorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, entity or government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).

“Purchase Agreement” means that certain Convertible Note and Warrant Purchase
Agreement dated as of the date hereof among the Company and the other parties
named therein, pursuant to which this Warrant was originally issued.

“Restricted Common Stock” means shares of Common Stock which are, or which upon
their issuance upon the exercise of any Warrant would be required to be,
evidenced by a certificate bearing the restrictive legend set forth in Section
3.2.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.





3







--------------------------------------------------------------------------------







“Trading Day” means any day on which the primary market on which shares of
Common Stock are listed is open for trading.

“Transfer” means any disposition of any Warrant or Warrant Stock or of any
interest in either thereof, which would constitute a sale thereof within the
meaning of the Securities Act.

“Warrants” means this Warrant and all warrants issued upon transfer, division or
combination of, or in substitution for, any thereof. All Warrants shall at all
times be identical as to terms and conditions and date, except as to the number
of shares of Common Stock for which they may be exercised.

“Warrant Price” means an amount equal to (i) the number of shares of Common
Stock being purchased upon exercise of this Warrant pursuant to Section 2.1,
multiplied by (ii) the Current Warrant Price.

“Warrant Stock” means the __________ shares of Common Stock to be purchased upon
the exercise hereof, subject to adjustment as provided herein.

2.

Exercise of Warrant.

2.1.

Manner of Exercise.

(a)

From and after the date of issuance hereof and until 11:59 P.M., New York time,
on the Expiration Date (the “Exercise Period”), the Holder may exercise this
Warrant, on any Business Day, for all or any part of the number of shares of
Warrant Stock purchasable hereunder.

(b)

In order to exercise this Warrant, in whole or in part, the Holder shall deliver
to the Company at its principal office or at the office or agency designated by
the Company pursuant to Section 12, (i) a written notice of Holder’s election to
exercise this Warrant, which notice shall specify the number of shares of
Warrant Stock to be purchased, (ii) payment of the Warrant Price as provided
herein, and (iii) upon exercise of this Warrant in full, this Warrant.  Such
notice shall be substantially in the form of the subscription form appearing at
the end of this Warrant as Exhibit A, duly executed by the Holder or its agent
or attorney. Upon receipt thereof, the Company shall, as promptly as
practicable, and in any event within three Business Days thereafter,
electronically transmit the Common Stock issuable upon exercise hereof to the
Holder, by crediting the account of the Holder’s prime broker with Depository
Trust Company (“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”)
system using the Fast Automated Securities Transfer (“FAST”) program.  The
parties agree to coordinate with DTC to accomplish this objective.   In lieu of
such electronic delivery through DWAC, the Company shall, to the extent
requested by the Holder or required by law, execute or cause to be executed and
deliver or cause to be delivered to the Holder a certificate or certificates
representing the aggregate number of full shares of Warrant Stock issuable upon
exercise hereof.  The time periods for delivery of physical certificates
evidencing the Warrant Shares are the same as those described above.  Any stock
certificate or certificates so delivered shall be, to the extent possible, in
such denomination or denominations as the Holder shall request in the notice and
shall be registered in the name of the Holder or such other name as shall be
designated in the notice. This Warrant shall be deemed to have been exercised
and such certificate or certificates





4







--------------------------------------------------------------------------------







shall be deemed to have been issued, and the Holder or any other Person so
designated to be named therein shall be deemed to have become a Holder of record
of such shares for all purposes, as of the date when the notice to exercise is
received by the Company as described above.  If this Warrant shall have been
exercised in part, the Company shall, at the time of delivery of the certificate
or certificates representing Warrant Stock, if not effected using book entry as
described below, deliver to the Holder a new Warrant evidencing the rights of
the Holder to purchase the unpurchased shares of Common Stock called for by this
Warrant, which new Warrant shall in all other respects be identical with this
Warrant, or at the request of the Holder, appropriate notation may be made on
this Warrant and the same returned to the Holder.

(c)

Payment of the Warrant Price may be made at the option of the Holder: (i) by
certified or official bank check payable to the order of the Company, (ii) by
wire transfer to the account of the Company, or (iii)  by means of a “cashless
exercise” in which the Holder shall be entitled to receive a certificate for the
number of Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)]
by (A), where:

(A) = the closing sale price on the Trading Day immediately preceding the date
of such election;

(B) =  the Current Warrant Price of this Warrant, as adjusted; and

(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

Notwithstanding anything herein to the contrary, on the Expiration Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2.1(c).

(d)

All shares of Common Stock issuable upon the exercise of this Warrant pursuant
to the terms hereof shall be validly issued and, upon payment of the Warrant
Price, shall be fully paid and nonassessable and not subject to any preemptive
rights.  

(e)

Book-Entry.  Notwithstanding anything to the contrary set forth herein, upon
exercise of any portion of this Warrant in accordance with the terms hereof, the
warrantholder shall not be required to physically surrender this Warrant to the
Company unless such holder is purchasing the full amount of Warrant Shares
represented by this Warrant.  The warrantholder and the Company shall maintain
records showing the number of Warrant Shares so purchased hereunder and the
dates of such purchases or shall use such other method, reasonably satisfactory
to the warrantholder and the Company, so as not to require physical surrender of
this Warrant upon each such exercise.  In connection therewith a form of ledger
to maintain a record of such transactions is attached hereto.  The warrantholder
and any assignee, by acceptance of this Warrant or a new Warrant, acknowledge
and agree that, by reason of the provisions of this paragraph, following
exercise of any portion of this Warrant, the number of Warrant Shares which may
be purchased upon exercise of this Warrant may be less than the number of
Warrant Shares set forth on the face hereof.





5







--------------------------------------------------------------------------------







2.2.

Fractional Shares. The Company shall not be required to issue a fractional share
of Common Stock upon exercise of any Warrant. As to any fraction of a share
which the Holder of one or more Warrants, the rights under which are exercised
in the same transaction, would otherwise be entitled to purchase upon such
exercise, the Company shall pay an amount in cash equal to the Current Market
Price per share of Common Stock on the date of exercise multiplied by such
fraction.

2.3.

Continued Validity. A Holder of shares of Common Stock issued upon the exercise
of this Warrant, in whole or in part (other than a Holder who acquires such
shares after the same have been publicly sold pursuant to a Registration
Statement under the Securities Act or sold pursuant to Rule 144 thereunder),
shall continue to be entitled with respect to such shares to all rights to which
it would have been entitled as the Holder under Sections 10 and 13 of this
Warrant.

2.4.

Restrictions on Exercise Amount.

(i)

Unless a Holder delivers to the Company irrevocable written notice prior to the
date of issuance hereof or sixty-one days prior to the effective date of such
notice that this Section 2.4(i) shall not apply to such Holder, the Company
shall not issue to the Holder, and the Holder may not acquire, a number of
shares of Warrant Stock to the extent that, upon such exercise, the number of
shares of Common Stock then beneficially owned by such holder and its Affiliates
and any other persons or entities whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act (including shares held by any “group” of which the holder is a
member, but excluding shares beneficially owned by virtue of the ownership of
securities or rights to acquire securities that have limitations on the right to
convert, exercise or purchase similar to the limitation set forth herein) would
exceed 9.9% of the total number of shares of Common Stock of the Company then
issued and outstanding. For purposes hereof, “group” has the meaning set forth
in Section 13(d) of the Exchange Act and applicable regulations of the
Commission, and the percentage held by the holder shall be determined in a
manner consistent with the provisions of Section 13(d) of the Exchange Act.

3.

Transfer, Division and Combination.

3.1.

Transfer. The Warrants and the Warrant Stock shall be freely transferable,
subject to compliance with all applicable laws, including, but not limited to
the Securities Act. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant or the resale of the Warrant Stock,
this Warrant or the Warrant Stock, as applicable, shall not be registered under
the Securities Act, the Company may require, as a condition of allowing such
transfer (i) that the Holder or transferee of this Warrant or the Warrant Stock
as the case may be, furnish to the Company a written opinion of counsel that is
reasonably acceptable to the Company to the effect that such transfer may be
made without registration under the Securities Act, (ii) that the Holder or
transferee execute and deliver to the Company an investment letter in form and
substance reasonably acceptable to the Company, and (iii) that the transferee be
an “accredited investor” as defined in Rule 501(a) promulgated under the
Securities Act. Transfer of this Warrant and all rights hereunder, in whole or
in part, in accordance with the foregoing provisions, shall be registered on the
books of the Company to be maintained for such purpose,





6







--------------------------------------------------------------------------------







upon surrender of this Warrant at the principal office of the Company referred
to in Section 2.1 or the office or agency designated by the Company pursuant to
Section 12, together with a written assignment of this Warrant substantially in
the form of Exhibit B hereto duly executed by the Holder or its agent or
attorney and funds sufficient to pay any transfer taxes payable upon the making
of such transfer. Upon such surrender and, if required, such payment, the
Company shall execute and deliver a new Warrant or Warrants in the name of the
assignee or assignees and in the denomination specified in such instrument of
assignment, and shall issue to the assignor a new Warrant evidencing the portion
of this Warrant not so assigned, and this Warrant shall promptly be cancelled.
Following a transfer that complies with the requirements of this Section 3.1,
the Warrant may be exercised by a new Holder for the purchase of shares of
Common Stock regardless of whether the Company issued or registered a new
Warrant on the books of the Company. In connection with any transfer of this
Warrant after the Registration Statement (as defined in the Investor Rights
Agreement) is declared effective under the Securities Act, the Holder or
transferee of this Warrant shall reimburse the Company for its reasonable out of
pocket costs in connection with such transfer (including without limitation the
reasonable attorneys fees for preparing and filing a prospectus supplement with
the SEC and/or delivering an updated opinion letter to the Seller’s transfer
agent).

3.2.

Restrictive Legends. Each certificate for Warrant Stock initially issued upon
the exercise of this Warrant, and each certificate for Warrant Stock issued to
any subsequent transferee of any such certificate, unless, in each case, such
Warrant Stock is registered under the Securities Act or is eligible for resale
without registration pursuant to Rule 144 under the Securities Act, shall be
stamped or otherwise imprinted with a legend in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED, AND MAY NOT BE OFFERED, SOLD, ASSIGNED OR
TRANSFERRED, IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID
ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT REGISTRATION UNDER SAID ACT IS NOT REQUIRED.”

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN INVESTOR RIGHTS
AGREEMENT DATED AS OF FEBRUARY 19, 2013, AS AMENDED FROM TIME TO TIME, AMONG THE
COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”

3.3.

Division and Combination; Expenses; Books. This Warrant may be divided or
combined with other Warrants upon presentation hereof at the aforesaid office or
agency of the Company, together with a written notice specifying the names and
denominations in which new Warrants are to be issued, signed by the Holder or
its agent or attorney. Subject to compliance with Section 3.1 as to any transfer
which may be involved in such division or combination, the Company shall execute
and deliver a new Warrant or Warrants in exchange for the Warrant or





7







--------------------------------------------------------------------------------







Warrants to be divided or combined in accordance with such notice. The Company
shall prepare, issue and deliver at its own expense the new Warrant or Warrants
under this Section 3. The Company agrees to maintain, at its aforesaid office or
agency, books for the registration and the registration of transfer of the
Warrants.

4.

Adjustments. The number of shares of Common Stock for which this Warrant is
exercisable, and the price at which such shares may be purchased upon exercise
of this Warrant, shall be subject to adjustment from time to time as set forth
in this Section 4. The Company shall give the Holder notice of any event
described below which requires an adjustment pursuant to this Section 4 in
accordance with Sections 5.1 and 5.2.

4.1.

Stock Dividends, Subdivisions and Combinations. If at any time while this
Warrant is outstanding the Company shall:

(i)

declare a dividend or make a distribution on its outstanding shares of Common
Stock in shares of Common Stock,

(ii)

subdivide its outstanding shares of Common Stock into a larger number of shares
of Common Stock, or

(iii)

combine its outstanding shares of Common Stock into a smaller number of shares
of Common Stock, then:

(1)

the number of shares of Common Stock acquirable upon exercise of this Warrant
immediately after the occurrence of any such event shall be multiplied by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately after such event and the denominator of which shall be
the number of shares of Common Stock outstanding immediately before such event.
Any adjustment made pursuant to this Section 4.1 shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision or combination, and

(2)

the Current Warrant Price shall be adjusted to equal:

(A)

the Current Warrant Price in effect at the time of the record date for such
dividend or distribution or of the effective date of such subdivision or
combination, multiplied by the number of shares of Common Stock into which this
Warrant is exercisable immediately prior to the adjustment, divided by

(B)

the number of shares of Common Stock into which this Warrant is exercisable
immediately after such adjustment.

Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clauses (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.





8







--------------------------------------------------------------------------------







4.2.

Certain Other Distributions. If at any time while this Warrant is outstanding
the Company shall cause the holders of its Common Stock to be entitled to
receive any dividend or other distribution of:

(i)

cash,

(ii)

any evidences of its indebtedness, any shares of stock of any class or any other
securities or property or assets of any nature whatsoever (other than cash or
additional shares of Common Stock as provided in Section 4.1 hereof), or

(iii)

any warrants or other rights to subscribe for or purchase any evidences of its
indebtedness, any shares of stock of any class or any other securities or
property or assets of any nature whatsoever, then:

(1)

the number of shares of Common Stock acquirable upon exercise of this Warrant
shall be adjusted to equal the product of the number of shares of Common Stock
acquirable upon exercise of this Warrant immediately prior to the record date
for such dividend or distribution, multiplied by a fraction (x) the numerator of
which shall be the Current Warrant Price per share of Common Stock at the date
of taking such record and (y) the denominator of which shall be such Current
Warrant Price minus the amount allocable to one share of Common Stock of any
such cash so distributable and of the fair value (as determined in good faith by
the Board of Directors of the Company) of any and all such evidences of
indebtedness, shares of stock, other securities or property or warrants or other
subscription or purchase rights so distributable; and

(2)

the Current Warrant Price in effect immediately prior to the record date fixed
for determination of stockholders entitled to receive such distribution shall be
adjusted to equal (x) the Current Warrant Price multiplied by the number of
shares of Common Stock acquirable upon exercise of this Warrant immediately
prior to the adjustment, divided by (y) the number of shares of Common Stock
acquirable upon exercise of this Warrant immediately after such adjustment. A
reclassification of the Common Stock (other than a change in par value, or from
par value to no par value or from no par value to par value) into shares of
Common Stock and shares of any other class of stock shall be deemed a
distribution by the Company to the holders of its Common Stock of such shares of
such other class of stock within the meaning of this Section 4.2 and, if the
outstanding shares of Common Stock shall be changed into a larger or smaller
number of shares of Common Stock as a part of such reclassification, such change
shall be deemed a subdivision or combination, as the case may be, of the
outstanding shares of Common Stock within the meaning of Section 4.1.

4.3.

Other Provisions Applicable to Adjustments. The following provisions shall be
applicable to the making of adjustments of the number of shares of Common Stock
into which this Warrant is exercisable and the Current Warrant Price provided
for in Section 4:

(a) When Adjustments to Be Made. The adjustments required by Section 4 shall be
made whenever and as often as any specified event requiring an adjustment shall
occur, except that any that would otherwise be required may be postponed (except
in the case of a





9







--------------------------------------------------------------------------------







subdivision or combination of shares of the Common Stock, as provided for in
Section 4.1) up to, but not beyond the date of exercise if such adjustment
either by itself or with other adjustments not previously made adds or subtracts
less than 1% of the shares of Common Stock into which this Warrant is
exercisable immediately prior to the making of such adjustment. Any adjustment
representing a change of less than such minimum amount (except as aforesaid)
which is postponed shall be carried forward and made as soon as such adjustment,
together with other adjustments required by this Section 4 and not previously
made, would result in a minimum adjustment or on the date of exercise. For the
purpose of any adjustment, any specified event shall be deemed to have occurred
at the close of business on the date of its occurrence.

(b)  Fractional Interests. In computing adjustments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
1/100th of a share.

(c)  When Adjustment Not Required. If the Company undertakes a transaction
contemplated under this Section 4 and as a result takes a record of the holders
of its Common Stock for the purpose of entitling them to receive a dividend or
distribution or subscription or purchase rights or other benefits contemplated
under this Section 4 and shall, thereafter and before the distribution to
stockholders thereof, legally abandon its plan to pay or deliver such dividend,
distribution, subscription or purchase rights or other benefits contemplated
under this Section 4, then thereafter no adjustment shall be required by reason
of the taking of such record and any such adjustment previously made in respect
thereof shall be rescinded and annulled.

(d)  Escrow of Stock. If after any property becomes distributable pursuant to
Section 4 by reason of the taking of any record of the holders of Common Stock,
but prior to the occurrence of the event for which such record is taken, a
holder of this Warrant exercises the Warrant during such time, then such holder
shall continue to be entitled to receive any shares of Common Stock issuable
upon exercise hereunder by reason of such adjustment and such shares or other
property shall be held in escrow for the holder of this Warrant by the Company
to be issued to holder of this Warrant upon and to the extent that the event
actually takes place. Notwithstanding any other provision to the contrary
herein, if the event for which such record was taken fails to occur or is
rescinded, then such escrowed shares shall be canceled by the Company and
escrowed property returned to the Company.

4.4.

Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets.

(a)  If there shall occur a Change of Control and, pursuant to the terms of such
Change of Control, shares of common stock of the successor or acquiring
corporation, or any cash, shares of stock or other securities or property of any
nature whatsoever (including warrants or other subscription or purchase rights)
in addition to or in lieu of common stock of the successor or acquiring
corporation (“Other Property”), are to be received by or distributed to the
holders of Common Stock of the Company, then the Holder of this Warrant shall
have the right thereafter to receive, upon the exercise of the Warrant, the
number of shares of common stock of the successor or acquiring corporation or of
the Company, if it is the surviving corporation, and the Other Property
receivable upon or as a result of such Change of Control by a holder of the
number of shares of Common Stock into which this Warrant is exercisable
immediately prior to such event.





10







--------------------------------------------------------------------------------







(b)  In case of any such Change of Control described in Section 4.5(a) above,
the resulting, successor or acquiring entity (if other than the Company) and, if
an entity different from the successor or acquiring entity, the entity whose
capital stock or assets the holders of the Common Stock are entitled to receive
as a result of such Change of Control, shall expressly assume the due and
punctual observance and performance of each and every covenant and condition
contained in this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined by resolution of the Board of Directors of
the Company) in order to provide for adjustments of shares of the Common Stock
into which this Warrant is exercisable which shall be as nearly equivalent as
practicable to the adjustments provided for in Section 4. For purposes of
Section 4, common stock of the successor or acquiring corporation shall include
stock of such corporation of any class which is not preferred as to dividends or
assets on liquidation over any other class of stock of such corporation and
which is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 4 shall similarly apply to successive Change of Control
transactions.

4.5.

Other Action Affecting Common Stock. In case at any time or from time to time
the Company shall take any action in respect of its Common Stock, other than the
payment of dividends permitted by Section 4 or any other action described in
Section 4, then, unless such action will not have a materially adverse effect
upon the rights of the holder of this Warrant, the number of shares of Common
Stock or other stock into which this Warrant is exercisable and/or the purchase
price thereof shall be adjusted in such manner as may be equitable in the
circumstances.

4.6.

Certain Limitations. Notwithstanding anything herein to the contrary, the
Company agrees not to enter into any transaction which, by reason of any
adjustment hereunder, would cause the Current Warrant Price to be less than the
par value per share of Common Stock.

4.7.

Stock Transfer Taxes. The issue of stock certificates upon exercise of this
Warrant shall be made without charge to the holder for any tax in respect of
such issue. The Company shall not, however, be required to pay any tax which may
be payable in respect of any transfer involved in the issue and delivery of
shares in any name other than that of the holder of this Warrant, and the
Company shall not be required to issue or deliver any such stock certificate
unless and until the person or persons requesting the issue thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

5.

Notices to Warrant Holders.

5.1.

Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Current Warrant Price, the Company, at its expense, shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and prepare and furnish to the Holder of this Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company





11







--------------------------------------------------------------------------------







shall, upon the written request at any time of the Holder of this Warrant,
furnish or cause to be furnished to such Holder a like certificate setting forth
(i) such adjustments and readjustments, (ii) the Current Warrant Price at the
time in effect and (iii) the number of shares of Common Stock and the amount, if
any, or other property which at the time would be received upon the exercise of
Warrants owned by such Holder.

5.2.

Notice of Corporate Action. If at any time:

(a)

the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend (other than a cash dividend
payable out of earnings or earned surplus legally available for the payment of
dividends under the laws of the jurisdiction of incorporation of the Company) or
other distribution, or any right to subscribe for or purchase any evidences of
its indebtedness, any shares of stock of any class or any other securities or
property, or to receive any other right, or

(b)

there shall be any capital reorganization of the Company, any reclassification
or recapitalization of the capital stock of the Company or any consolidation or
merger of the Company with, or any sale, transfer or other disposition of all or
substantially all the property, assets or business of the Company to, another
corporation,

(c)

there shall be a voluntary or involuntary dissolution, liquidation or winding up
of the Company, or

(d)

the Company shall cause the holders of its Common Stock to be entitled to
receive (i) any dividend or other distribution of cash, (ii) any evidences of
its indebtedness, or (iii) any shares of stock of any class or any other
securities or property or assets of any nature whatsoever (other than cash or
additional shares of Common Stock as provided in Section 4.1 hereof); or (iv)
any warrants or other rights to subscribe for or purchase any evidences of its
indebtedness, any shares of stock of any class or any other securities or
property or assets of any nature whatsoever;

then, in any one or more of such cases, the Company shall give to the Holder (i)
at least 20 days’ prior written notice of the date on which a record date shall
be selected for such dividend, distribution or right or for determining rights
to vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up, and (ii) in the case of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up, at least 20 days’ prior written notice of the date when the same shall take
place. Such notice in accordance with the foregoing clause also shall specify
(i) the date on which any such record is to be taken for the purpose of such
dividend, distribution or right, the date on which the holders of Common Stock
shall be entitled to any such dividend, distribution or right, and the amount
and character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up. Each such written notice shall be sufficiently given if addressed to the





12







--------------------------------------------------------------------------------







Holder at the last address of the Holder appearing on the books of the Company
and delivered in accordance with Section 15.2.

5.3.

No Rights as Stockholder. This Warrant does not entitle the Holder to any voting
or other rights as a stockholder of the Company prior to exercise and payment
for the Warrant Price in accordance with the terms hereof.

6.

No Impairment. The Company shall not by any action, including, without
limitation, amending its articles of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of the Holder against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any shares of
Common Stock receivable upon the exercise of this Warrant above the amount
payable therefor upon such exercise immediately prior to such increase in par
value, (b) take all such action as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant, and (c) use its best efforts to
obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof as may be necessary to enable the
Company to perform its obligations under this Warrant. Upon the request of the
Holder, the Company will at any time during the period this Warrant is
outstanding acknowledge in writing, in form satisfactory to the Holder, the
continuing validity of this Warrant and the obligations of the Company
hereunder.

7.

Reservation and Authorization of Common Stock; Registration With Approval of Any
Governmental Authority. From and after the date of issuance hereof, the Company
shall at all times reserve and keep available for issue upon the exercise of
Warrants such number of its authorized but unissued shares of Common Stock as
will be sufficient to permit the exercise in full of all outstanding Warrants
(without regard to any ownership limitations provided in Section 2.4(i)). All
shares of Common Stock which shall be so issuable, when issued upon exercise of
any Warrant and payment therefor in accordance with the terms of such Warrant,
shall be duly and validly issued and fully paid and nonassessable, and not
subject to preemptive rights. Before taking any action which would cause an
adjustment reducing the Current Warrant Price below the then par value, if any,
of the shares of Common Stock issuable upon exercise of the Warrants, the
Company shall take any corporate action which may be necessary in order that the
Company may validly and legally issue fully paid and non-assessable shares of
such Common Stock at such adjusted Current Warrant Price. Before taking any
action which would result in an adjustment in the number of shares of Common
Stock for which this Warrant is exercisable or in the Current Warrant Price, the
Company shall obtain all such authorizations or exemptions thereof, or consents
thereto, as may be necessary from any public regulatory body or bodies having
jurisdiction thereof. If any shares of Common Stock required to be reserved for
issuance upon exercise of Warrants require registration or qualification with
any governmental authority under any federal or state law before such shares may
be so issued (other than as a result of a prior or contemplated distribution by
the Holder of this Warrant), the Company will in good faith and as expeditiously
as possible and at its expense endeavor to cause such shares to be duly
registered.





13







--------------------------------------------------------------------------------







8.

Taking of Record; Stock and Warrant Transfer Books. In the case of all dividends
or other distributions by the Company to the holders of its Common Stock with
respect to which any provision of Section 4 refers to the taking of a record of
such holders, the Company will in each such case take such a record and will
take such record as of the close of business on a Business Day. The Company will
not at any time, except upon dissolution, liquidation or winding up of the
Company, close its stock transfer books or Warrant transfer books so as to
result in preventing or delaying the exercise or transfer of any Warrant.

9.

Piggyback Registration Rights. The resale of the Warrant Stock shall be
registered to the extent set forth and in accordance with the terms and
conditions contained in that certain Investor Rights Agreement dated of even
date hereof, among the Holder, the Company and the other parties named therein
(the “Investor Rights Agreement”). The Holder acknowledges that pursuant to the
Investor Rights Agreement, the Company has the right to request that the Holder
furnish information regarding such Holder and the distribution of the Warrant
Stock as is required by law or the Commission to be disclosed in the
Registration Statement (as such term is defined in the Investor Rights
Agreement), and the Company may exclude from such registration the shares of
Warrant Stock acquirable hereunder if Holder fails to furnish such information
within a reasonable time prior to the filing of each Registration Statement,
supplemented prospectus included therein and/or amended Registration Statement.

10.

Supplying Information. Upon any default by the Company of its obligations
hereunder or under the Investor Rights Agreement, the Company shall cooperate
with the Holder in supplying such information as may be reasonably necessary for
such Holder to complete and file any information reporting forms presently or
hereafter required by the Commission as a condition to the availability of an
exemption from the Securities Act for the sale of any Warrant or Restricted
Common Stock.

11.

Loss or Mutilation. Upon receipt by the Company from the Holder of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of this Warrant and indemnity or security reasonably
satisfactory to it and reimbursement to the Company of all reasonable expenses
incidental thereto and in case of mutilation upon surrender and cancellation
hereof, the Company will execute and deliver in lieu hereof a new Warrant of
like tenor to the Holder; provided, however, that in the case of mutilation, no
indemnity shall be required if this Warrant in identifiable form is surrendered
to the Company for cancellation.

12.

Office of the Company. As long as any of the Warrants remain outstanding, the
Company shall maintain an office or agency (which may be the principal executive
offices of the Company) where the Warrants may be presented for exercise,
registration of transfer, division or combination as provided in this Warrant.

13.

Financial and Business Information.

13.1.

Quarterly Information. The Company will deliver to the Holder, as soon as
available and in any event within 45 days after the end of each of the first
three quarters of each fiscal year of the Company, one copy of an unaudited
consolidated balance sheet of the Company and its subsidiaries as at the end of
such quarter, and the related unaudited consolidated statements of income,
retained earnings and cash flow of the Company and its





14







--------------------------------------------------------------------------------







subsidiaries for such quarter and, in the case of the second and third quarters,
for the portion of the fiscal year ending with such quarter, setting forth in
each case in comparative form the figures for the corresponding periods in the
previous fiscal year. Such financial statements shall be prepared by the Company
in accordance with GAAP and accompanied by the certification of the Company’s
chief executive officer or chief financial officer that such financial
statements present fairly the consolidated financial position, results of
operations and cash flow of the Company and its subsidiaries as at the end of
such quarter and for such year-to-date period, as the case may be; provided,
however, that the Company shall have no obligation to deliver such quarterly
information under this Section 13.1 to the extent it is publicly available; and
provided further, that if such information contains material non-public
information, the Company shall so notify the Holder prior to delivery thereof
and the Holder shall have the right to refuse delivery of such information.

13.2.

Annual Information. The Company will deliver to the Holder as soon as available
and in any event within 90 days after the end of each fiscal year of the
Company, one copy of an audited consolidated balance sheet of the Company and
its subsidiaries as at the end of such year, and audited consolidated statements
of income, retained earnings and cash flow of the Company and its subsidiaries
for such year; setting forth in each case in comparative form the figures for
the corresponding periods in the previous fiscal year; all prepared in
accordance with GAAP, and which audited financial statements shall be
accompanied by an opinion thereon of the independent certified public
accountants regularly retained by the Company, or any other firm of independent
certified public accountants of recognized national standing selected by the
Company; provided, however, that the Company shall have no obligation to deliver
such annual information under this Section 13.2 to the extent it is publicly
available; and provided further, that if such information contains material
non-public information, the Company shall so notify the Holder prior to delivery
thereof and the Holder shall have the right to refuse delivery of such
information..

13.3.

Filings. The Company will file on or before the required date all regular or
periodic reports (pursuant to the Exchange Act) with the Commission and will
deliver to Holder promptly upon their becoming available one copy of each
report, notice or proxy statement sent by the Company to its stockholders
generally.

14.

Limitation of Liability. No provision hereof, in the absence of affirmative
action by the Holder to purchase shares of Common Stock, and no enumeration
herein of the rights or privileges of the Holder hereof, shall give rise to any
liability of the Holder for the purchase price of any Common Stock, whether such
liability is asserted by the Company or by creditors of the Company.

15.

Miscellaneous.

15.1

Nonwaiver and Expenses. No course of dealing or any delay or failure to exercise
any right hereunder on the part of the Holder shall operate as a waiver of such
right or otherwise prejudice Holder’s rights, powers or remedies. If the Company
fails to make, when due, any payments provided for hereunder, or fails to comply
with any other provision of this Warrant, the Company shall pay to the Holder
such amounts as shall be sufficient to cover any third party costs and expenses
including, but not limited to, reasonable attorneys’ fees, including those of





15







--------------------------------------------------------------------------------







appellate proceedings, incurred by the Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.

15.2

Notice Generally. All notices, requests, demands or other communications
provided for herein shall be in writing and shall be given in the manner and to
the addresses set forth in the Purchase Agreement.

15.3

Successors and Assigns. Subject to compliance with the provisions of Section
3.1, this Warrant and the rights evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and assigns
of the Holder. The provisions of this Warrant are intended to be for the benefit
of all Holders from time to time of this Warrant, and shall be enforceable by
any such Holder.

15.4

Amendment. This Warrant may be modified or amended or the provisions of this
Warrant waived with the written consent of both the Company and the Holder.

15.5

Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be modified to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Warrant.

15.6

Headings. The headings used in this Warrant are for the convenience of reference
only and shall not, for any purpose, be deemed a part of this Warrant.

15.7

Governing Law. This Warrant and the transactions contemplated hereby shall be
deemed to be consummated in the State of New York and shall be governed by and
interpreted in accordance with the local laws of the State of New York without
regard to the provisions thereof relating to conflicts of laws. The Company
hereby irrevocably consents to the exclusive jurisdiction of the State and
Federal courts located in New York City, New York in connection with any action
or proceeding arising out of or relating to this Warrant. In any such litigation
the Company agrees that the service thereof may be made by certified or
registered mail directed to the Company pursuant to Section 15.2.

[Signature Page Follows]





16







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, Ecosphere Technologies, Inc. has caused this Warrant to be
executed by its duly authorized officer and attested by its Secretary.

Dated: February 19, 2013







ECOSPHERE TECHNOLOGIES, INC.







By: ____________________________________

Name:

David Brooks

Title:

Chief Financial Officer








17







--------------------------------------------------------------------------------







EXHIBIT A

SUBSCRIPTION FORM

[To be executed only upon exercise of Warrant]

Ecosphere Technologies, Inc.

3515 S.E. Lionel Terrace

Stuart, Florida 34997

Attention:  Chief Executive Officer

Facsimile No.:  772-781-4778

Email:  jbrewster@ecospheretech.com




This undersigned hereby elects to exercise the right of purchase represented by
the within Warrant (“Warrant”) for, and to purchase thereunder _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:

_______________________________
Name

_______________________________
Address

_______________________________
_______________________________

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares.

In lieu of delivering physical certificates representing the Warrant Shares
purchasable upon exercise of this Warrant, provided the Company's transfer agent
is participating in the Depository Trust Company ("DTC") Fast Automated
Securities Transfer ("FAST") program, upon request of the Holder, the Company
shall use its best efforts to cause its transfer agent to electronically
transmit the Warrant Shares issuable upon conversion or exercise to the
undersigned, by crediting the account of the undersigned's prime broker with DTC
through its Deposit Withdrawal Agent Commission ("DWAC") system.

To the extent the undersigned intends to sell the Warrant Shares issued to the
undersigned upon exercise of this Warrant pursuant to a Registration Statement
(as defined in the Registration Rights Agreement), the undersigned agrees to
comply with all applicable prospectus delivery requirements under the Securities
Act with respect to such sale.




Dated:_______________________

Signature:______________________
________________________________
Name (please print)

________________________________

Address

 





18







--------------------------------------------------------------------------------







EXHIBIT B

ASSIGNMENT FORM

FOR VALUE RECEIVED the undersigned registered owner of this Warrant for the
purchase of shares of common stock of Ecosphere Technologies, Inc. hereby sells,
assigns and transfers unto the Assignee named below all of the rights of the
undersigned under this Warrant, with respect to the number of shares of common
stock set forth below:







_______________________________________




_______________________________________




_______________________________________

(Name and Address of Assignee)




_______________________________________

(Number of Shares of Common Stock)







and does hereby irrevocably constitute and appoint ____________ attorney-in-fact
to register such transfer on the books of the Company, maintained for the
purpose, with full power of substitution in the premises.







Dated:_________________________________




______________________________________

(Print Name and Title)




______________________________________

(Signature)




______________________________________

(Witness)







NOTICE: The signature on this assignment must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.








19





